ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-111, concluding that JEFFERY L. KRAIN of MARLTON, who was admitted to the bar of this State in 1978, should be suspended from the practice of law for a period of six months for violating RPC 5.3(a), (b) and (c) (failing to supervise a nonlawyer employee), RPC 5.4(a) (sharing legal fees with a non-lawyer), RPC 5.5(a)(2) (assisting a nonlawyer in the unauthorized practice of law), RPC 7.3(d) (compensating another for recommending the lawyer’s services), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JEFFERY L. KRAIN is suspended from the practice of law for a period of six months and until the further Order of the Court, effective March 11, 2014; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review *586Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution’ of this matter, as provided in Rule 1:20-17.